DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 1 – 5, 7 – 10, 12 – 16 are amended; Claims 6, 11, 17 – 22 are cancelled;  Claims 1 – 5, 7 – 10, 12 – 16 are currently pending and subject to examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 08/22/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 8, is objected to because of the following informalities:  
Regarding claim 8., claim 8 recites the limitation wherein the the second BS comprises a Central Unit (CU) and a Distribute unit (DU) in lines 1 - 3.  It would appear that the Applicant meant to recite --- wherein the [[the]] second BS comprises a Central Unit (CU) and a Distribute unit (DU)---.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1 – 4, 7 – 9, 12 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo et al. (US 20200322854 A1) in view Futaki et al. (US 20180352468 A1).

Regarding claim 1, Ryoo et al. discloses a method (Ryoo et al., FIGs. 5/7) of transmitting and receiving data by a user equipment (UE) (Ryoo et al., FIG. 4, UE; [0056] a method of controlling and maintaining an RRC connection in an LTE-5G Tight Integration environment non-stand alone environment (NSA)), the method comprising: 
receiving, from a first base station (BS) (Ryoo et al. FIG. 4, MeNB), a radio resource control (RRC) message comprising configuration information on uplink duplication for a signaling radio bearer (SRB) (Ryoo et al., [0062] in accordance with a dual connectivity operation, a macrocell BS controls the RRC connection of a small cell through an RRC message and adds/releases the connection with the small cell; [0076] a 5G RAT connection may be supported through a 4G RAT connection between a UE and an LTE BS, where 5G coverage-related indication provided by the BS network will be transmitted as system information of an LTE BS);
performing, by the UE, duplication of SRB related data based on the received configuration information (Ryoo et al., [0080] the UE may identify that it will start the preliminary operation for turning on the 5G modem by transmitting a response signal to the BS in relation to [0084] the master node (4G macrocell BS) may configure whether to activate PDCP duplication in RRC based on a PDCP duplication operation and determine the 5G modem turn-on time based on an operation of dynamically controlling whether to activate PDCP duplication through a MAC CE); and 
transmitting, by the UE, the duplication performed SRB related data to both the first BS and a second BS (Ryoo et al., FIG. 4, SeNB; [0090] parameters related to a 6 GHz or less frequency band link and a 6 GHz or more frequency band link may be dualized and configured; [0096] where a PDCP Duplication operation is activated and thus a PDCP packet is transmitted and received on both links of the MN and SN), 
wherein the UE is connected to both the first BS and the second BS (Ryoo et al., [0070] 5G new radio (NR) can connect both a control plane (CP) and user plane (UP) between a UE and a BS or may assume an operation in which a control plane (CP) between a UE and a BS fully depend on an LTE BS or only a user plane (UP) is performed based on a 5G connection), the first BS is a master BS, and the second BS is a secondary BS (Ryoo et al., FIG. 4, MeNB, SeNB; [0061] the 4G cell operates as a master node (MN) and the NR mmWave cell operates as a secondary node (SN)), 
wherein the master BS operates based on long term evolution (LTE) radio access technology (Ryoo et al., [0084] the master node (4G macrocell BS) may configure whether to activate PDCP duplication), and the secondary BS operates based on new radio (NR) access technology (Ryoo et al., [0070] a 5G BS can operate as a small cell), 
Ryoo et al., [0070] implementing some control functions of a control plane (CP) between a UE and a BS in an LTE BS, implementing the remaining control functions through a 5G link, in relation to [0071] 4G and 5G protocol layers will operate a radio resource control (RRC) layer, a packet data convergence protocol (PDCP) layer, a radio link control (RLC) layer, a medium access control (MAC) layer and a physical (PHY) layer as independent protocol layers or a merged protocol layer).
Ryoo et al. does not expressly discloses the duplication of the SRB related data is performed by a NR packet data convergence protocol (PDCP) entity other than an LTE PDCP entity.
Futaki et al., for example from an analogous field of endeavor (Futaki et al., [0039] the LTE eNB and the 5G specific eNB interwork with each other to enable the 5G UE to connect to both the LTE CG and the 5G CG using CA, DC, or an enhancement thereof) discloses the duplication of the SRB related data (Futaki et al., [0039] the UE radio protocol stack includes New 5G/NR lower layers, where the New 5G/NR lower layers include a New RLC layer, a New MAC layer, and a New PHY layer) is performed by a NR packet data convergence protocol (PDCP) entity other than an LTE PDCP entity (Futaki et al., [0039] the UE radio protocol stack includes a unified/integrated RRC layer and a unified/integrated PDCP layer the integrated RRC layer and the integrated PDCP layer may also be referred to as a common RRC layer and a common PDCP layer, respectively; [0040] the integrated RRC layer provides control-plane functions in the LTE RAT and the New 5G RAT in relation to [0053] where the New RRC layer may configure a signalling radio bearer with the 5G UE and transmit or receive RRC messages to or from the 5G UE through the New 5G CG).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the duplication of the SRB related data is performed by a NR packet data convergence protocol (PDCP) entity other than an LTE PDCP entity as taught by Futaki et al. with the system of Ryoo et al. in order to allow for an integrated RRC layer (Futaki et al., [0053]).

Regarding claims 2, 8, 13, Ryoo et al. - Futaki et al. disclose the second BS comprises a Central Unit (CU) (Ryoo et al., [0212] the transceiver unit may receive system information from a network entity (CU/DU and/or a BS)) and a Distribute unit (DU) (Futaki et al., [0039] the processing and the operations performed by the base stations, the LTE eNB 5, the 5G specific eNB 6, the BBU (CU) or the RRH (DU) may be provided by any one or more radio stations/RAN nodes).  The motivation is the same as in claim 1.

Regarding claims 3, 14, Ryoo et al. - Futaki et al. disclose the NR PDCP entity transfers the duplication performed SRB related data (Ryoo et al., [0096] a PDCP Duplication operation is activated and thus a PDCP packet is transmitted and received both links of the MN and SN) to a first radio link control (RLC) entity for the master BS and a second RLC entity for the secondary BS (Futaki et al., [0061] the DRB #3 is similar to a split bearer in LTE Release 12 DC, where the DRB #3 is associated with both of one logical channel of the LTE RAT and one logical channel of the New 5G RAT to use both the resources of the LTE CG and the resources of the New 5G CG).  The motivation is the same as in claim 1.

Regarding claims 4, 15, Ryoo et al. - Futaki et al. disclose the first RLC entity (Ryoo et al., FIG. 4, 4G RLC) is associated with a master cell group (Futaki et al., [0008] the master cell group (MCG) is composed of one or more cells provided by the MeNB), and the second RLC entity (Ryoo et al., FIG. 4, SCG-5G-UP/L1) is associated with a secondary cell group (Futaki et al., [0008] the secondary cell group (SCG) is composed of one or more cells provided by the Secondary (SeNB)).  The motivation is the same as in claim 1.

Regarding claim 7, Ryoo et al. discloses a method (Ryoo et al., FIGs. 5/7) of transmitting and receiving data by a first base station (BS) (Ryoo et al., FIG. 4, MeNB; [0056] a method of controlling and maintaining an RRC connection in an LTE-5G Tight Integration environment non-stand alone environment (NSA)), the method comprising: 
transmitting, to a user equipment (UE) (Ryoo et al., FIG. 4, UE), a radio resource control (RRC) message comprising configuration information on uplink duplication for a signaling radio bearer (SRB) (Ryoo et al., [0062] in accordance with a dual connectivity operation, a macrocell BS controls the RRC connection of a small cell through an RRC message and adds/releases the connection with the small cell; [0076] a 5G RAT connection may be supported through a 4G RAT connection between a UE and an LTE BS, where 5G coverage-related indication provided by the BS network will be transmitted as system information of an LTE BS);
receiving, by the first BS, duplication performed SRB related data that is based on the transmitted configuration information (Ryoo et al., [0090] parameters related to a 6 GHz or less frequency band link and a 6 GHz or more frequency band link may be dualized and configured; [0096] where a PDCP Duplication operation is activated and thus a PDCP packet is transmitted and received on both links of the MN and SN), 
wherein the UE is connected to both the first BS and a second BS (Ryoo et al., FIG.4, SeNB; [0070] 5G (new radio (NR) can connect both a control plane (CP) and user plane (UP) between a UE and a BS or may assume an operation in which a control plane (CP) between a UE and a BS fully depend on an LTE BS or only a user plane (UP) is performed based on a 5G connection), the first BS is a master BS, and the second BS is a secondary BS (Ryoo et al., FIG. 4, MeNB, SeNB; [0061] the 4G cell operates as a master node (MN) and the NR mmWave cell operates as a secondary node (SN)), 
wherein the master BS operates based on long term evolution (LTE) radio access technology (Ryoo et al., [0084] the master node/ (4G macrocell BS) may configure whether to activate PDCP duplication), and the secondary BS operates based on new radio (NR) access technology (Ryoo et al., [0070] a 5G BS can operate as a small cell), 
wherein the SRB is a split SRB (Ryoo et al., [0070] implementing some control functions of a control plane (CP) between a UE and a BS in an LTE BS, implementing the remaining control functions through a 5G link, in relation to [0071] 4G and 5G protocol layers will operate a radio resource control (RRC) layer, a packet data convergence protocol (PDCP) layer, a radio link control (RLC) layer, a medium access control (MAC) layer and a physical (PHY) layer as independent protocol layers or a merged protocol layer).
Ryoo et al. does not expressly discloses the duplication performed SRB related data is received by a NR packet data convergence protocol (PDCP) entity other than an LTE PDCP entity.
Futaki et al., for example from an analogous field of endeavor (Futaki et al., [0039] the LTE eNB and the 5G specific eNB interwork with each other to enable the 5G UE to connect to both the LTE CG and the 5G CG using CA, DC, or an enhancement thereof) discloses the duplication of the SRB related data (Futaki et al., [0039] the UE radio protocol stack includes New 5G/NR lower layers, where the New 5G/NR lower layers include a New RLC layer, a New MAC layer, and a New PHY layer) is received by a NR packet data convergence protocol (PDCP) entity other than an LTE PDCP entity (Futaki et al., [0039] the UE radio protocol stack includes a unified/integrated RRC layer and a unified/integrated PDCP layer the integrated RRC layer and the integrated PDCP layer may also be referred to as a common RRC layer and a common PDCP layer, respectively; [0040] the integrated RRC layer provides control-plane functions in the LTE RAT and the New 5G RAT in relation to [0053] where the New RRC layer may configure a signalling radio bearer with the 5G UE and transmit or receive RRC messages to or from the 5G UE through the New 5G CG).
et al. with the system of Ryoo et al. in order to allow for an integrated RRC layer (Futaki et al., [0053]).

Regarding claim 9, Ryoo et al. - Futaki et al. disclose the NR PDCP entity receives the duplication performed SRB related data (Ryoo et al., [0096] a PDCP Duplication operation is activated and thus a PDCP packet is transmitted and received on both links of the MN and SN) from a radio link control (RLC) entity for the master BS of the master BS (Futaki et al., [0061] the DRB #3 is similar to a split bearer in LTE Release 12 DC, where the DRB #3 is associated with both of one logical channel of the LTE RAT and one logical channel of the New 5G RAT to use both the resources of the LTE CG and the resources of the New 5G CG).  The motivation is the same as in claim 7.

Regarding claim 12, Ryoo et al. discloses a user equipment (UE) (Ryoo et al. FIG. 18, UE 1800) that transmits and receives data, the UE comprising: 
a receiver configured to receive (Ryoo et al. FIG. 18, transceiver unit 1810), from a first base station (BS) (Ryoo et al. FIG. 4, MeNB), a radio resource control (RRC) message comprising configuration information on uplink duplication for a signaling radio bearer (SRB) (Ryoo et al., [0062] in accordance with a dual connectivity operation, a macrocell BS controls the RRC connection of a small cell through an RRC message and adds/releases the connection with the small cell; [0076] a 5G RAT connection may be supported through a 4G RAT connection between a UE and an LTE BS, where 5G coverage-related indication provided by the BS network will be transmitted as system information of an LTE BS),
a controller (Ryoo et al. FIG. 18, UE controller 1820) configured to perform duplication of SRB related data based on the received configuration information (Ryoo et al., [0080] the UE may identify that it will start the preliminary operation for turning on the 5G modem by transmitting a response signal to the BS in relation to [0084] the master node (4G macrocell BS) may configure whether to activate PDCP duplication in RRC based on a PDCP duplication operation and to determine the 5G modem turn-on time based on an operation of dynamically controlling whether to activate PDCP duplication through a MAC CE); and 
a transmitter (Ryoo et al. FIG. 18, transceiver unit 1810) configured to transmit the duplication performed SRB related data to both the first BS and a second BS (Ryoo et al., FIG. 4, SeNB[0090] parameters related to a 6 GHz or less frequency band link and a 6 GHz or more frequency band link may be dualized and configured; [0096] where a PDCP Duplication operation is activated and thus a PDCP packet is transmitted and received on both links of the MN and SN); 
wherein the UE is connected to both the first BS and the second BS (Ryoo et al., [0070] 5G (new radio (NR) can connect both a control plane (CP) and user plane (UP) between a UE and a BS or may assume an operation in which a control plane (CP) between a UE and a BS fully depend on an LTE BS or only a user plane (UP) is performed based on a 5G connection), the first BS is a master BS, and the second Ryoo et al., FIG. 4, MeNB, SeNB; [0061] the 4G cell operates as a master node (MN) and the NR mmWave cell operates as a secondary node (SN)), 
wherein the master BS operates based on long term evolution (LTE) radio access technology (Ryoo et al., [0084] the master node/ (4G macrocell BS) may configure whether to activate PDCP duplication), and the secondary BS operates based on new radio (NR) access technology (Ryoo et al., [0070] a 5G BS can operate as a small cell), 
wherein the SRB is a split SRB (Ryoo et al., [0070] implementing some control functions of a control plane (CP) between a UE and a BS in an LTE BS, implementing the remaining control functions through a 5G link, in relation to [0071] 4G and 5G protocol layers will operate a radio resource control (RRC) layer, a packet data convergence protocol (PDCP) layer, a radio link control (RLC) layer, a medium access control (MAC) layer and a physical (PHY) layer as independent protocol layers or a merged protocol layer).
Ryoo et al. does not expressly disclose the duplication of the SRB related data is performed by a NR packet data convergence protocol (PDCP) entity other than an LTE PDCP entity.
Futaki et al., for example from an analogous field of endeavor (Futaki et al., [0039] the LTE eNB and the 5G specific eNB interwork with each other to enable the 5G UE to connect to both the LTE CG and the 5G CG using CA, DC, or an enhancement thereof) discloses the duplication of the SRB related data (Futaki et al., [0039] the UE radio protocol stack includes New 5G/NR lower layers, where the New 5G/NR lower layers include a New RLC layer, a New MAC layer, and a New PHY layer) is performed by a NR packet data convergence protocol (PDCP) entity other than an LTE PDCP entity (Futaki et al., [0039] the UE radio protocol stack includes a unified/integrated RRC layer and a unified/integrated PDCP layer the integrated RRC layer and the integrated PDCP layer may also be referred to as a common RRC layer and a common PDCP layer, respectively; [0040] the integrated RRC layer provides control-plane functions in the LTE RAT and the New 5G RAT in relation to [0053] where the New RRC layer may configure a signalling radio bearer with the 5G UE and transmit or receive RRC messages to or from the 5G UE through the New 5G CG).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the duplication of the SRB related data is performed by a NR packet data convergence protocol (PDCP) entity other than an LTE PDCP entity as taught by Futaki et al. with the system of Ryoo et al. in order to allow for an integrated RRC layer (Futaki et al., [0053]).

Claims 5, 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo et al. in view Futaki et al., as applied to claim 1, further in view of Parkwall et al. (US 20170331577 A1).

Regarding claims 5, 16, Ryoo et al. - Futaki et al. do not expressly disclose the NR PDCP entity discards any one of downlink data that are is duplicately received from the master BS and/or the secondary BS via the split SRB.
et al., for example from an analogous field of endeavor (Parkwall et al., [0405] RRC diversity can be supported by utilizing a common SRB1 and SRB2, which can be split over both RATs, similarly to the split dedicated radio bearers (DRBs) used in LTE Dual-Connectivity (DC)) discloses the NR PDCP entity discards any one of downlink data that are is duplicately received from the master BS and/or the secondary BS via the split SRB (Parkwall et al., [0406] when a common PDCP layer is used, supporting solutions for transmitting the same RRC message over both RATs becomes easy, since any duplication can be detected and removed by the PDCP layer). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the NR PDCP entity discards any one of downlink data that are is duplicately received from the master BS and/or the secondary BS via the split SRB as taught by Parkwall et al. with the combined system of Ryoo et al. - Futaki et al. in order to discard duplicated data (Parkwall et al., [0406]).

Regarding claim 10, Ryoo et al. - Futaki et al. do not expressly disclose discarding the duplication performed SRB related data based on receiving duplicately from the UE.
Parkwall et al., for example from an analogous field of endeavor (Parkwall et al., [0405] RRC diversity can be supported by utilizing a common SRB1 and SRB2, which can be split over both RATs, similarly to the split dedicated radio bearers (DRBs) used in LTE Dual-Connectivity (DC)) discloses discarding the duplication Parkwall et al., [0406] when a common PDCP layer is used, supporting solutions for transmitting the same RRC message over both RATs becomes easy, since any duplication can be detected and removed by the PDCP layer). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine discarding the duplication performed SRB related data based on receiving duplicately from the UE as taught by Parkwall et al. with the combined system of Ryoo et al. - Futaki et al. in order to discard duplicated data (Parkwall et al., [0406]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416            

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416